ANDREWS, Judge (specially concurring). Relying on Embrey v. Galentin, 76 N.M. 719,418 P.2d 62 (1966), the appellant asserts that the trial court injected a spurious issue into the trial by giving a jury instruction on excessive speed where the record was “completely devoid of any evidence that excessive speed was the proximate or even remote cause of the accident.” The issues, then, are whether there was evidence to support giving the instruction, numbered 14, concerning the statute on control of speed and whether the instructions as a whole adequately apprised the jury of the law governing the case. Instruction number 15 clarifies that “negligence resulting from a violation of a statute is no different in effect from that resulting from other acts or omissions constituting negligence, and in each case the negligence is of no consequence unless it was a proximate cause of an injury. . . . ” Instructions are to be read as a whole. Tapia v. Panhandle Steel Erectors Company, 78 N.M. 86, 428 P.2d 625 (1967). Reading instructions 14 and 15 together, it is clear that the jury was well-apprised of the defendant’s theory; not only was a finding of excessive speed required, but also a finding that such speed was the proximate cause of the accident. There is substantial evidence in the record to support such findings and it is beyond the jurisdiction of this Court to look further. The discussion as to “the determination of speed” as a “matter of first impression” is dictum, and should not be included in this opinion.